FILED
                            NOT FOR PUBLICATION                             DEC 4 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VANCE EDWARD JOHNSON,                            No. 13-16922

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02522-WBS-
                                                 KJN
  v.

R. JANZEN, Lt.,                                  MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    William B. Shubb, District Judge, Presiding

                           Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Vance Edward Johnson, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging an

access-to-courts claim. We have jurisdiction under 28 U.S.C. § 1291. We review

de novo cross motions for summary judgment, Guatay Christian Fellowship v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
County of San Diego, 670 F.3d 957, 970 (9th Cir. 2011), and we affirm.

      The district court properly granted summary judgment for defendant because

Johnson failed to raise a genuine dispute of material fact as to whether defendant

caused an actual injury to a non-frivolous claim. See Christopher v. Harbury, 536

U.S. 403, 414 (2002) (“The official acts claimed to have denied access [to the

courts]” must have “caused the loss [] of a meritorious case.”); Lewis v. Casey, 518

U.S. 343, 348-53 (1996) (setting forth the elements of an access-to-courts claim).

Moreover, summary judgment for defendant was proper even taking into account

the full eight days preceding Johnson’s deadline for filing a petition for writ of

certiorari in his habeas proceeding.

      AFFIRMED.




                                           2                                    13-16922